Title: To Thomas Jefferson from Hiram Haines, 25 June 1821
From: Haines, Hiram
To: Jefferson, Thomas


             Much Respected Sir,
            Slate Mills, Culpeper County, Virginia.
June 25th 1821
          As a prelude to my business I must commence my letter by offering an apology for the Liberty I have taken in addressing you, conscious that (from your nobleness and Generosity of heart which you have always displayed, thro’ a long and arduous life in the service of your Country and fellow Citizens,) I shall be forgiven. To obtain a correct knowledge of our own Country in General and our native State in particular, I have always considered as the imperative duty of every American Youth, who wishes to shine as an ornament to Society, or who is emulous of being serviceable to his Country. Ambitious to excell in these particulars, I have long sought, but as yet have sought in vain to obtain a Book Entitled “Jefferson’s Notes on Virginia” which emanating from so noble and so learned a Gentleman as yourself, I have been naturally led to conclude, Contains a Valuable store of Usefull and Interesting Knowledge, worthy to be sought after and acquired by all. Anxious to attain this, I have Addressed you for the purpose of enquiring if you have now any of the above named books, and if not, where can I obtain One?—If you have any, and sell them, what ever may be the price, I am willing to pay it,—but If you do not sell them & should think me worthy of so valuable a present, the Gift will be received with pleasure and ever remembered with gratitude and respect.As your life has been devoted to the service of your Country and the Improvement of your fellow Citizens, may your whilst living receive their undivided homage, and when the time shall come (which is drawing nigh) when it shall be said, “That Jefferson one of the fathers of this Country is Gone.”! may you still live in their hearts as a pattern of all that is Good, Wise and Great. For a youth of Eighteen perhaps I have been too familiar, if so I ask forgiveness.—But my dear Sir, the Pillars of Strength and Beauty which have long Supported and adorned the Temple of American Liberty, have now grown infirm thro’ Service, and ere long must Sink to Silent Repose!—may those who fill these places equeal those who have gone before them—Excell them they never can!—May the Supreme Grand Architect of the Universe make your latter days peaceful and happy, and when you shall be summoned to the narrow dwelling place of Man, may you meet death with fortitude and Resignation, may the Cassia Sprig-bud & blossom on Your tomb! And may You finally be raised to a Glorious Immortality! So prays him who has  trod the darksome and mystic path’s, who has passed thro’ Scenes of Difficulty and danger, but who thro’ the protection of Divine Providence has outlived them all!—I am with Great Esteem one, who, whilst you are living will respect and Admire you, and when you are dead will Reverence Your Memory.Hiram HainesP.S. If you conclude to send me the Book, or directions where I may obtain it—Direct, to Hiram Haines Slate Mills Culpeper Cty Va., and it will reach me in Safety.